August 8, 1912. The opinion of the Court was delivered by
The Circuit Court erred in holding that it had no power to set aside the verdict and grant a new trial, absolute or nisi. The argument that the Court must be denied that power because the Constitution provides that the compensation for the use of land shall be ascertained by a jury is untenable on principle and authority. The Constitution also guarantees the right of trial by jury in many other cases in which the power of the Court to set aside the verdicts of juries and grant new trials, absolute or nisi, has been sustained so frequently by this Court that it is now unquestioned, and, in the face of these decisions, it cannot logically be maintained that the exercise of the power deprives the parties of their constitutional right of trial by jury. Warren v. Lagrone,12 S.C. 45; Stuckey v. R. Co., 57 S.C. 395, 35 S.E. 530;Hall v. R. Co., 81 S.C. 533, 62 S.E. 848.
If the power is denied, it is only by implication from the use of the following words in section 2191, volume I, Code of 1902, where it is said with regard to the verdict of the jury in the Circuit Court, "whose verdict shall be final and conclusive, unless a new trial shall be ordered by the Supreme Court." The language quoted certainly does not *Page 221 
expressly deny the power of the Circuit Court to set aside the verdict and grant a new trial. On the other hand, the power to do so is expressly conferred in section 2734, volume I, Code 1902, which reads: "Circuit Courts shall have power to grant new trials in cases where there has been a trial by jury for reasons for which new trials have usually been granted in the Courts of law of this State."
Prior to the adoption of the Constitution of 1868 and the act from which section 2734 was taken, the Circuit Courts in this State had no power to grant new trials. That could be done only by the Supreme Court. But under the Constitution of 1868 and the present Constitution, the provisions of which, as to the matter under consideration are substantially, if not identically, the same as those of the Constitution of 1868, the power to grant new trials, which is an appellate power, is denied to the Supreme Court, which has appellate jurisdiction only in equity cases, and its power in law cases is limited to the correction of errors of law.State v. Bailey, 1 S.C. 1; Byrd v. Smalls, 2 S.C. 388; State
v. David, 14 S.C. 430.
A consideration of the provisions of the condemnation act, as it now appears in section 2191, above quoted, in the light of contemporaneous and subsequent legislation, reorganizing the Courts and prescribing new methods of procedure therein, under the Constitution of 1868, will show conclusively that those words were never intended to have the effect which is now claimed for them; and, furthermore, that the necessary result of subsequent legislation has been to repeal that provision, if it can be construed to have that effect.
On August 28, 1868, it was enacted, pursuant to the limitations of the power of the Supreme Court by the Constitution, which had been ratified in April before, that "final judgments and decrees in civil and criminal actions in the Circuit Courts, brought there by original process, or removed there by appeal from any inferior Court or jurisdiction, *Page 222 
may be re-examined and reversed or affirmed in the Supreme Court, upon writ of error," etc. 14 Stats., 12. The same statute provided for an appeal to the Supreme Court in equity cases. Naturally, therefore, we find in the original condemnation statute, which was enacted later on, September 22, 1868 (14 Stats., 89), these words, "whose verdict shall be final and conclusive, unless, on writ of error, a new trial shall be ordered by the Supreme Court." It will be observed that these words are slightly different from those now found in section 2191. The reason for this difference becomes apparent when we remember that the writ of error was abolished on the adoption of the Code of Procedure on March 1, 1870, and an appeal substituted for it in all cases. 14 Stats., 500. 527. Hence, in the next codification (Rev. Stats., 1873, 354) we find the words "on writ of error" omitted.
In view of the practice which had obtained in this State for a long time, and the prevailing opinion that new trials could be granted only by the Supreme Court, it may, indeed, have been supposed that the Circuit Court would have no power to grant new trials in such proceedings, but such supposition, if it existed, was erroneous, because this Court held distinctly, in State v. Bailey and in State v. David, supra, that the power to grant new trials in cases tried by the Circuit Courts was one of their inherent powers. At any rate, the statute from which section 2734 was taken was enacted just four days after the condemnation act, to wit, September 26, 1868, 14 Stats., 136. We think the history of the legislation of the time shows that the purpose of inserting those words was merely to provide the right to have the proceedings reviewed by the Supreme Court, at first, on writ of error, and afterwards, when that writ was abolished, by appeal; because, at that time, there had not been enacted any general law as to what proceedings of the Circuit Courts could be reviewed by the Supreme Court, and, hence, no doubt, it was thought necessary to provide in the condemnation *Page 223 
act for such review; otherwise, there would have been no appeal from the judgment of the Circuit Court. Therefore, we do not think those words should be construed to deny a power to the Circuit Courts which was expressly conferred upon them by a statute of a subsequent date, enacted by the same legislature — for even if their proper construction would, without considering any other legislation, result in a denial of the power by implication, the subsequent statute, granting the power in express, though general, terms, overrides and repeals the former.
Again, we find in section 288 of the Code of Procedure (adopted March 1, 1870, 14 Stats., 485), under the chapter headed "Trial by Jury," this provision: "The Judge who tries the cause may, in his discretion, entertain a motion, to be made on his minutes, to set aside a verdict and grant a new trial upon exceptions, or for insufficient evidence, or for excessive damages."
There is another consideration which should have some weight in leading the Court to this conclusion. In proceedings of this kind, this Court has no appellate jurisdiction, but can correct only errors of law. Therefore, no matter how excessive a verdict might be, and even though it should be apparent that it was influenced by prejudice or caprice, if it be true that the Circuit Court cannot reduce it or set it aside, there is no power lodged anywhere to correct it. Because, if the Circuit Court has no power to grant a new trial, it has no power even to consider the grounds upon which a new trial would be ordered; hence, as there could be no ruling, there could be no error of law in respect to all such matters of fact, and, therefore, nothing with respect thereto which this Court could review. Again, under such holding, no matter how plainly it should be made to appear to the Circuit Judge that he had erred in matters of law, during the trial — in the admission or exclusion of evidence, or in his charge — and no matter how plainly it might appear that such errors had affected the verdict, he would be powerless *Page 224 
to correct them, and the litigants would be compelled to undergo the unnecessary delay and expense of an appeal to this Court.
Unless the language used by the lawmakers plainly required it we would be inclined against a construction of the statute which might result in such unnecessary expense, inconvenience and delay, and possibly in great and irremediable wrong. We see no reason for denying the power to the Court in the trial of an issue to determine the value of land, and in granting it in the trial of an issue involving the title to the land, and we are satisfied the lawmakers did not intend to make any such difference.
As both sides appealed from the verdict of the clerk's jury, the Court correctly ruled that the landowners were entitled to open and reply on the trial in the Circuit Court. R.R. Co. v. Blake, 6 Rich. 634.
Reversed.